UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2004 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-49985 Equicap Financial Corp. (Formerly Online Consortium Corp.) (Exact name of registrant as specified in its charter) British Columbia, Canada n/a (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) P.O. Box 11133, #2250  1055 W. Georgia St. Vancouver, Canada V6E 3P3 (Address of principal executive offices) (Zip Code) (604) 689-4200 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _ X No There were 6,151,841 shares outstanding of the registrants Common Stock without par value as of April 30, 2004. Equicap Financial Corp INDEX Page No. PART I  FINANCIAL INFORMATION Item l. Financial Statements (Unaudited): Consolidated Balance Sheets at April 30, 2004 and July 31, 2003 3 Consolidated Statements of Income and Loss - Three and nine months ended April 30, 2004 and 2003 4 Consolidated Statements of Cash Flows - Three and nine months ended April 30, 2004 and 2003 5 Notes to Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis or Plan of Operations 7 Item 3. Controls and Procedures 15 PART II  OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Changes in Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits and Reports on Form 8-K 16 Signatures 17 -2- PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EQUICAP FINANCIAL CORP. Consolidated Balance Sheet For the Nine Months Ended April 30, Unaudited - Prepared by Management April 30, 2003 July 31, 2003 (unaudited) (audited) ASSETS Current Cash & short-term deposits $ 19,644 $ 677 Accounts receivable 609 361 Prepaid expenses 0 0 20,253 1,038 Capital Assets 10,731 14,213 $ 30,984 $ 15,251 LIABILITIES Current Accounts payable & accrued liabilities $ 18,694 $ 32,202 Liabilities of discontinued operations 39,269 39,271 Due to a related party 0 3,902 57,963 75,375 SHAREHOLDERS EQUITY Share capital 6,530,355 6,445,555 Share issuance costs (153,835) (153,835) Deficit (6,403,499) (6,351,844) (26,979) (60,124) $ 30,984 $ 15,251 On behalf of the Board: "D. Grant Macdonald" Director "Shirley Kancs" Director -3- EQUICAP FINANCIAL CORP. Consolidated Statement of Income and Loss For the Three and Nine Months Ended April 30, 2004 Unaudited - Prepared by Management Three Months Ended April 30, 2004 Three Months Ended April 30, 2003 Nine Months Ended April 30, 2004 Nine Months Ended April 30, 2003 EXPENSES Accounting 0 767 2,300 5,847 Advertising, promotion 0 400 0 3,088 Amortization 1,161 1,161 3,483 3,483 Consulting fees 0 0 0 0 Filing fees 4,673 3,716 16,437 18,308 Hosting fees 0 3,035 880 8,603 Interest 0 0 174 6,840 Legal 0 1,167 2,163 7,656 Licenses/dues/subscriptions 0 0 75 0 Office expenses 70 161 2,820 2,515 Rent and storage 212 212 320 637 Salaries and benefits 5,817 3,227 22,123 12,441 Telephone 286 296 880 797 Net loss (12,219) (14,142) (51,655) (70,215) Deficit, Beginning of Period (6,391,280) (6,327,637) (6,351,844) (6,271,564) Deficit, End of Period (6,403,499) (6,341,779) (6,403,499) (6,341,779) Loss per share (0.002) (0.003) (0.008) (0.012) -4- EQUICAP FINANCIAL CORP. Consolidated Cash Flow Statement For the Three and Nine Months Ended April 30, 2004 Unaudited - Prepared by Management Three Months Ended April 30, 2004 Three Months Ended April 30, 2003 Nine Months Ended April 30, 2004 Nine Months Ended April 30, 2003 Cash provided by (used for) operating activities: Net loss for the period (12,219) (14,142) (51,655) (70,215) Adjustment for not cash items cash: Amortization of capital assets 1,161 1,161 3,483 3,483 Change in non-cash working capital: Accounts receivable 1,628 1,022 (248) 725 Accounts payable (4,340) (14,937) (13,511) (32,028) (2,712) (13,915) (13,759) (31,303) Investing activities 0 0 0 0 Financing activities: Advance from related company 0 0 (3,902) (306,980) Capital stock issued for cash 0 11,000 84,400 44,000 Capital stock issued for debt 0 0 0 361,845 0 11,000 80,898 98,865 Increase (Decrease) in cash position (13,771) (15,896) 18,967 830 Cash position, Beginning of Period 33,415 18,884 677 2,158 Cash position, End of Period $ 19,644 $ 2,988 $ 19,644 $ 2,988 -5- EQUICAP FINANCIAL CORP. NOTES TO FINANCIAL STATEMENTS FOR THE NINE MONTH PERIOD ENDED APRIL 30, 2 (Unaudited  Prepared by Management) Accounting Policies These interim consolidated financial statements have been prepared using the same accounting policies and methods of their application as the most recent annual consolidated financial statements of the Company. These interim consolidated financial statements do not include all disclosures normally provided in the annual consolidated financial statements and should be read in conjunction with the Companys audited consolidated financial statements for the year ended July 2003. In managements opinion, all adjustments necessary for fair presentation have been included in these interim consolidated financial statements. Interim results are not necessarily indicative of the results expected for the fiscal year. Certain comparative figures have been reclassified to conform to the current periods presentation. -6- ITEM 2. Managements Discussion and Analysis or Plan of Operations Cautionary Note Regarding Forward-Looking Statements This report contains forward-looking statements that reflect our current expectations about our future results, performance, prospects and opportunities.
